— Judgment, Supreme *477Court, New York County (James A. Yates, J.), rendered September 7, 2006, as amended September 20, 2006, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and attempted criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of six years, unanimously affirmed.
The imposition of mandatory surcharges and fees by way of court documents, but without mention of the specific amount in the court’s oral pronouncement of sentence, was lawful (People v Guerrero, 12 NY3d 45 [2009]). Concur — Mazzarelli, J.P., Friedman, Gonzalez, Buckley and Sweeny, JJ.